EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason M. Drake (reg. No. 70,286) on 3/02/22.
The application has been amended as follows: 
For claim 59, replace “A computer-readable medium” with --A non-transitory computer-readable medium--.
For claim 60, replace “A computer-readable medium” with --A non-transitory computer-readable medium--.


/JIANYE WU/Primary Examiner, Art Unit 2462